internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp-plr-118652-99 date date number release date index number foundation fp dp sub sub sub sub sub sub sub x business y business services country outside consultants officer pension fund date plr-118652-99 date date year dollar_figurea b c d e dear this is in reply to a letter dated date requesting rulings regarding a proposed transaction additional information was provided in subsequent submissions the facts provided indicate that fp is a country corporation fp has two classes of common_stock class a and class b class a has votes per share and class b has one vote per share class b shares are entitled to dividends of up to d percent of profits while the class a shares are entitled to dividends of up to c percent of profits until date all of fp’s class a shares of common_stock were owned by foundation foundation transferred its fp stock to a newly formed subsidiary on date the class b stock is publicly traded on various stock exchanges pursuant to a repurchase plan fp has reacquired approximately b percent of the total fp stock outstanding fp and its subsidiaries engage in the x business and the y business prior to year fp’s y business needed additional capital however outside consultants indicate it was inappropriate for the x business to have significant debt on its balance_sheet because of the greater risk and return expected in the x business therefore fp’s x business provided the y business with capital in anticipation of the transaction described below on date fp obtained a loan in the amount of approximately dollar_figurea from an unrelated party to reimburse fp’s x business for the capital provided to the y business over the years fp owns all of the stock of dp dp owns all of the stock of sub sub and sub together the y business subsidiaries sub is a foreign_corporation dp also owns all of the stock of sub and sub which owns sub and sub together the x business subsidiaries dp performs services for both the x business subsidiaries and the y business subsidiaries on date dp contributed the intangible_property it owned to sub plr-118652-99 after consultation with outside consultants the management of fp proposes to separate the x business from the y business based upon discussions with the top executives of the y business and with the advice of outside consultants management has concluded that to attract and retain high quality executives and provide the financial incentives for the highest levels of performance from such individuals it is necessary to offer key members of the y business management identified in the submission and the amount of stock they intend to purchase the opportunity to purchase stock in a publicly traded corporation that solely conducts the y business therefore to accomplish the above stated business_purpose the following steps are proposed i ii iii dp will create domestic controlled and contribute all of its stock in the y business subsidiaries to domestic controlled in exchange for all of domestic controlled’s common_stock the dp contribution dp will then distribute all of the domestic controlled common_stock to fp the dp distribution under country law fp will undergo a tax-free demerger transaction effectively splitting fp into two separate operating corporations fp which will conduct the x business and a newly formed corporation foreign controlled which will conduct the y business for country corporate purposes the demerger will occur in a single step by operation of country law foreign controlled will come into existence owning the assets and liabilities associated with the y business and the shareholders of fp will be issued stock in foreign controlled in the same number and the same class as their interests in fp the service will treat for federal_income_tax purposes the demerger under country law as the creation of a newly formed country corporation foreign controlled by fp the transfer of certain subsidiaries including domestic controlled and certain business_assets and liabilities including the liability associated with the date loan by fp to foreign controlled in exchange for foreign controlled stock fp contribution and the pro_rata distribution by fp of the foreign controlled stock it its shareholders fp distribution outside consultants advised fp to accompany the demerger with a public offering of foreign controlled stock rather than have foreign controlled issue stock directly in the public offering outside consultants advised that foreign controlled issue stock to fp in the demerger which fp will then offer in the public offering the recirculation facility except for c which will be used to pay existing stock_options all of the foreign controlled stock to be received by fp in the demerger will be sold in the public offering conducted contemporaneously with the demerger the existing plr-118652-99 stock_options expire in e years after the transaction dp will continue to perform services for the y business subsidiaries under a services agreement under the services agreement the subsidiaries will pay dp an arm’s length service fee on an hourly basis for these services until domestic controlled assumes these functions in addition fp and foreign controlled will enter into leases for real_property land and buildings jointly occupied by the x business and y business the following representations have been given a b c d e f g no part of the consideration to be distributed by dp will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation immediately after the dp distribution at least percent of the fair_market_value of the gross assets of dp will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the dp distribution at least percent of the fair_market_value of the gross assets of domestic controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of sub and sub is representative of the corporations' present operation and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted following the transaction dp sub sub and sub will each continue the active_conduct of their business independently and with its separate employees the distribution of the stock of domestic controlled by dp is carried out for the following corporate business_purpose offering of shares in a publicly traded y business to senior management of the y business and attracting industry expert corporate directors the dp distribution is motivated in whole or substantial part by one or more of these corporate plr-118652-99 business purposes h i j k l other than fp contribution and the fp distribution there is no plan or intention by any shareholders or security holders of dp to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either dp or domestic controlled after the transaction there is no plan or intention by either dp or domestic controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 with the exception of the fp contribution and the fp distribution there is no plan or intention to liquidate either dp or domestic controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the dp distribution except in the ordinary course of business for purposes of sec_355 immediately after the dp distribution no person will hold disqualified_stock under sec_355 in dp or domestic controlled possessing percent or more of the total combined voting power of all classes of dp or domestic controlled stock entitled to vote or percent or more the of the total value of shares of all classes of dp or domestic controlled stock dp neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the dp distribution m with the exception of accounts_receivable payable generated from the service agreement no intercorporate debt will exist between dp and domestic controlled at the time of or subsequent to the dp distribution n o immediately before the dp distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further dp will not have an excess_loss_account with respect to the domestic controlled stock therefore it will not be included in income immediately before the distribution see sec_1_1502-19 payments made in connection will all continuing transactions if any between dp and domestic controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's plr-118652-99 length p q r s t u v w x no two parties to the transaction are investment companies as defined in sec_368 and iv the dp distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons other than fp will acquire directly or indirectly stock possessing percent or more the total combined voting power of all classes of stock of either dp or domestic controlled or stock possessing percent or more of the total value of all classes of stock of either dp or domestic controlled the indebtedness owned by foreign controlled if any to fp after the fp distribution of the foreign controlled stock will not constitute stock_or_securities the retained stock_options and any stock acquired upon exercise of the options will be disposed of as soon as a disposition is warranted consistent will the business_purpose specified above but in any event not later than e years after the distribution fp will refrain from voting on the retained stock in foreign controlled no part of the consideration to be distributed by fp will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of fp is representative of the corporation’s present operation and with regard to the corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of foreign controlled is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction fp and foreign controlled will continue the active_conduct of its business independently and with its separate employees y the distribution of the stock of foreign controlled by fp is carried out for plr-118652-99 the following corporate business purposes offering of shares in a publicly traded y business to senior management of the y business and attracting industry expert corporate directors the fp distribution is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by any shareholder who own sec_5 or more of fp except for pension fund to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either fp or foreign controlled after the transaction pension fund is a country pension fund that is not subject_to u s income_taxation there is no plan or intention by either fp or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either fp or foreign controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the fp distribution except in the ordinary course of business for purposes of sec_355 immediately after the fp distribution no person will hold disqualified_stock under sec_355 in fp or foreign controlled possessing percent or more of the total combined voting power of all classes of fp or foreign controlled stock entitled to vote or percent or more of the total value of shares of all classes of fp or foreign controlled stock the total adjusted bases and the fair_market_value of the assets transferred to foreign controlled by fp each equals or exceeds the sum of the liabilities assumed by foreign controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred fp neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the fp distribution payments made in connection with all continuing transactions if any between fp and foreign controlled will be for fair_market_value based on z aa bb cc dd ee ff plr-118652-99 gg hh ii jj kk ll terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the fp distribution are investment companies as defined in sec_368 and iv the fp distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either fp or foreign controlled or stock possessing percent or more of the total value of all classes of stock of either fp or foreign controlled dp will not contribute cash or other liquid or inactive assets to domestic controlled rather dp will only contribute the stock of sub sub and sub to domestic controlled in the sec_368 reorganization with the exception of cash needed in the daily operations of foreign controlled’s business fp will not contribute cash or other liquid or inactive assets to foreign controlled rather fp will mainly contribute the stock of domestic controlled and other y business_assets including the stock of foreign y business subsidiaries to foreign controlled in the sec_368 reorganization the fair_market_value of the assets used in the active trade and business of sub comprises greater than percent of the fair_market_value of the gross assets for sub the fair_market_value of the assets used in the active trade and business of sub comprises greater than percent of the fair_market_value of the gross assets for sub mm the fair_market_value of the assets used in the active trade and business of sub comprises greater than percent of the fair_market_value of the gross assets for sub nn oo sub will have been a controlled_foreign_corporation cfc within the meaning of sec_957 at all times during the five-year period ending on the date of the dp contribution and will be a cfc immediately thereafter neither dp nor domestic controlled has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the dp distribution and neither dp nor domestic controlled will be a usrphc immediately after the dp distribution plr-118652-99 pp qq rr ss tt uu neither fp nor foreign controlled will be a cfc within the meaning of sec_957 at any time during the 5-year period ending on the date of the fp distribution and neither fp nor foreign controlled will be a cfc immediately after the fp distribution neither fp nor foreign controlled will be a passive_foreign_investment_company pfic within the meaning of sec_1297 at any time during the 5-year period ending on the date of the fp distribution and neither fp nor foreign controlled will be a pfic immediately after the fp distribution in connection with the transactions contemplated in the ruling_request neither dp domestic controlled nor their respective domestic subsidiaries will transfer property directly or indirectly to any foreign_corporation in an exchange described in sec_367 in connection with the transactions contemplated in the ruling_request neither dp domestic controlled nor their respective domestic subsidiaries will transfer property directly or indirectly to any foreign_corporation in an exchange described in sec_367 in connection with the transactions contemplated in the ruling_request neither dp domestic controlled nor their respective domestic subsidiaries will transfer property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b neither fp nor any of its domestic or foreign subsidiaries will license any property to domestic controlled and or any of its domestic or foreign subsidiaries neither domestic controlled nor any of its domestic or foreign subsidiaries will license property to fp and or any of its domestic subsidiaries neither domestic controlled and or any of its domestic subsidiaries will enter into license agreements for property rights with its foreign_subsidiary vv fp will not license any intangible assets it purchased on date back to dp domestic controlled or their respective domestic subsidiaries based solely on the information submitted and the representations set forth above with regards to the dp contribution and dp distribution we rule as follows the transfer by dp to domestic controlled of the dp y business subsidiaries in exchange for the stock of domestic controlled and the assumption by domestic controlled of dp liabilities if any followed by the dp distribution will be a reorganization within the meaning of sec_368 of the code dp and domestic controlled will each be a plr-118652-99 party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by dp on the dp contribution in exchange for domestic controlled stock and the assumption by domestic controlled of dp liabilities if any sec_361 and sec_357 no gain_or_loss will be recognized by domestic controlled upon receipt of the stock in the y business subsidiaries from dp in exchange for domestic controlled common_stock sec_1032 the basis of each asset received by domestic controlled will equal the basis of that asset in the hands of dp immediately before the dp contribution sec_362 the holding_period of each asset received by domestic controlled in the dp contribution will include the period during which that asset was held by dp sec_1223 if dp recognizes no gain under sec_1248 by reason of the contribution of the stock of sub to the capital of domestic controlled the earnings_and_profits of sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 of the income_tax regulations whichever is applicable which were accumulated in taxable years of such corporation beginning after date and during the period in which sub was a controlled_foreign_corporation shall be attributable to such stock now held by domestic controlled see sec_1_1248-1 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of fp on its receipt of the domestic controlled stock in the dp distribution as described above sec_355 no gain_or_loss will be recognized by dp on the distribution of domestic controlled's stock to fp in the dp distribution sec_361 and sec_1_367_e_-1 the aggregate basis of the stock of dp and domestic controlled in the hands of fp after the dp distribution will equal the aggregate basis of the dp stock in the hands of fp immediately before the dp distribution sec_358 and sec_1_358-1 such basis will be allocated between the dp stock and the domestic controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the domestic controlled stock received by fp will include the holding_period of the dp stock on which the dp distribution is plr-118652-99 made provided fp held the dp stock as a capital_asset on the date of the dp distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between dp and domestic controlled will be made under sec_1 a and of the regulations with regard to the fp contribution and the fp distribution the demerger transaction we rule as follows for federal_income_tax purposes the demerger transaction as described above will be treated as if i fp formed foreign controlled ii fp transferred its y business_assets which include its y business subsidiaries and operating_assets to foreign controlled in exchange for all of the stock of foreign controlled and the assumption by foreign controlled of related liabilities and iii fp distributed to its shareholders stock of foreign controlled cf revrul_77_191 c b the transfer by fp to foreign controlled of the assets of fp’s y business in exchange for the stock of foreign controlled and the assumption by foreign controlled of fp liabilities followed by the fp distribution will be a reorganization within the meaning of sec_368 fp and foreign controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fp on the fp contribution in constructive exchange for foreign controlled stock and the assumption by foreign controlled of fp liabilities sec_361 and sec_357 no gain_or_loss will be recognized by foreign controlled on the receipt of the fp contribution in constructive exchange for foreign controlled stock sec_1032 the basis of each asset received by foreign controlled will equal the basis of that asset in the hands of fp immediately before the fp contribution sec_362 the holding_period of each asset received by foreign controlled in the fp contribution will include the period during which that asset was held by fp sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the fp shareholders on their receipt of the foreign controlled stock in the fp distribution sec_355 plr-118652-99 no gain_or_loss will be recognized by fp on the distribution of foreign controlled’s stock to the fp shareholders in the fp distribution sec_361 the aggregate basis of the stock of fp and foreign controlled in the hands of the fp shareholders after the fp distribution will equal the aggregate basis of the fp stock in the hands of the fp shareholders immediately before the fp distribution sec_358 and sec_1 a such basis will be allocated between the fp stock and the foreign controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the foreign controlled stock received by the fp shareholders will include the holding_period of the fp stock on which the fp distribution is made provided the fp shareholders hold the fp stock as a capital_asset on the date of the fp distribution sec_1223 as provided by sec_312 proper allocation of earnings_and_profits between fp and foreign controlled will be made under sec_1 a of the regulations except as specifically ruled above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above specifically no opinion is expressed regarding the following a b c whether the transaction involving the transfer of intangibles by dp to fp i constitutes a sale for u s federal_income_tax purposes or ii was for fair_market_value for purposes of sec_482 the applicability of any transfer_pricing issues under sec_482 in connection with the remaining transactions contemplated in the ruling_request whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the plr-118652-99 materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely jasper l cummings associate chief_counsel by lewis k brickates assistant to the branch chief
